Citation Nr: 0602964	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-24 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for coronary 
artery disease, status post bypass graft, currently evaluated 
as 10-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and from August 1974 to August 1977.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

Since the claim must be further developed before being 
decided, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Reason for remand

VA examination 

The veteran's service-connected heart condition is presently 
evaluated as 10-percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7017, which contain identical 
criteria.  A 10 percent evaluation requires a workload of 
greater than 7 metabolic equivalents (METs) but not greater 
than 10 METs, and results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, continuous medication.  A higher 
30 percent evaluation requires a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  An even higher 60 percent 
evaluation is warranted when there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The maximum 
100 percent evaluation requires chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7017 (2005).

In this particular case, the veteran was afforded a VA 
examination in April 2002; however, he was unable to do an 
exercise stress test because of prescribed orders to maintain 
a heart rate between 110 and 120 beats per minute.  In June 
2002, a VA physician reviewed the veteran's electronic chart 
to provide estimated METs.  The physician noted the veteran 
was asymptomatic and was able to do a 45-minute walk 4-5 
times a week.  The estimated METs was 4-5.  

One of the reasons the veteran believes he is entitled to a 
higher (i.e., 60-percent) rating is his estimated METs 
provided by the VA physician in June 2002.  The veteran also 
cites the possibility of additional heart surgery at some 
point in the future and that his underlying diabetes deadens 
the nerves for sensation of pain.  See the veteran's April 
2003 notice of disagreement (NOD).

Records show the veteran already is receiving compensation 
for the underlying diabetes (at the 20-percent level) and for 
several associated complications, aside from the heart 
condition, including residual swelling in his left leg 
(separately rated 10 percent), a tender surgical scar on his 
left leg (also 10 percent) and a tender surgical scar on his 
chest (10 percent as well).  And he had a temporary total 
(i.e., 100 percent) rating for his heart condition under 
38 C.F.R. § 4.30 from July 12, 2001, until October 31, 2001, 
while he convalesced.

Other records show the veteran underwent exercise stress 
testing at a private medical facility in July 2002.  The test 
results show his total exercise time was 11 minutes and that 
his heart rate ranged from 80 to 146.  A METs estimate, 
however, was not provided.  



Those tests occurred several years ago, so it is difficult to 
determine based on those results the current status of the 
veteran's heart disability.  In particular, the Board 
observes that, while the June 2002 VA physician estimated 
METs of 4-5, he stated the veteran was asymptomatic and able 
to walk 45 minutes 4-5 times a week.

As such, the Board believes the veteran should be afforded 
another more current VA examination.  The report of the July 
2002 private examination suggests the veteran is now able to 
undergo exercise stress testing.  In addition, as mentioned, 
the pertinent medical evidence of record is well over three 
years old.  See e.g. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) [Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination].

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
cardiology examination to determine the 
current severity of his service-connected 
heart condition.  The examiner 
should review the claims folder in 
connection with the examination for the 
veteran's pertinent medical history.  
Exercise stress testing should be 
conducted, and the examiner should 
indicate whether dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced at workloads of (1) three or 
less METs, (2) greater than three, but 
less than five METs, (3) greater than 
five, but less than seven METs, (4) 
greater than seven, but less than ten 
METs, or (5) greater than ten METs.  If a 
laboratory determination of METs by 
exercise stress testing cannot be done 
for medical reasons, the examiner should 
provide an estimate of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner also should 
indicate whether the veteran's cardiac 
condition requires continuous medication; 
whether there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray; whether there is evidence of chronic 
congestive heart failure; whether there 
is evidence of acute congestive heart 
failure within the last year and, if so, 
whether there was more than one episode; 
and whether there is any left ventricular 
dysfunction and, if so, whether the 
ejection fraction is (1) less than 30 
percent, (2) 30 to 50 percent, or 
(3) more than 50 percent.  

2.  Then readjudicate the claim based on 
the additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted.  No action is required 
by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

